Walker, J.
A new trial should have been granted in this case. The verdict of the jury was unintelligible. Our English word impunity, which applies to something which may be done without penalty or punishment, comes from the Latin word mvpunis, which is a derivative from the word jpc&na, with the prefix in, and means without punishment or penalty. We have no such word in our language as “ impunitive; ” it cannot, then, be a proper finding for the jury to say, “ We, the “jury, find for the plaintiff one hundred dollars impunitive “ damages.”
This was such an error as might have been corrected, and should have been, before the jury left the box. The judgment is for punitive damages, and does not follow the verdict. This may be supposed to present a very extraordinary irregularity, and, did the proper decision of the case depend upon it, we are not sure how we should treat it; but the verdict, if it had been for exemplary damages, is without evidence to support it.
The statement of facts shows very conclusively, that no malice or fraud was proven against the defendants. ¡Nor does the evidence show that the actual damages sustained by the appellee, which could have been charged to the appellant, could have exceeded twenty dollars, allowing the highest amount proven.
The charge of the court, wherein it directed the jury to consider the question of exemplary damages, was not authorized by the evidence, and must have misled the jury. For the reasons given, the judgment of the District Court is reversed and the cause remanded.
Reversed and remanded.